                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  CLETUS JOHN ROBERT FRANKLIN,                      )
                                                    )
                Plaintiff,                          )
                                                    )
  v.                                                )            No.    3:19-CV-416-CLC-DCP
                                                    )
  DONALD KERN, JOHN P.                              )
  MCCORMICK, and QCHC, INC.,                        )
                                                    )
                Defendants.                         )

                                       MEMORANDUM

        This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. Now before the

 Court is Defendants’ motion to dismiss this action [Doc. 50]. In this motion, Defendants indicate

 that when they attempted to take Plaintiff’s deposition, Plaintiff told them that he intended to

 voluntarily dismiss this action and the parties therefore agreed that the deposition should not

 proceed [Id. at 1–2]. Defendants specifically assert that Plaintiff told them that he had filed a

 motion to voluntarily dismiss the case but also authorized Defendants to file such a motion stating

 that Plaintiff intended to voluntarily dismiss the case if the Court did not receive Plaintiff’s motion

 [Id.]. In support thereof, Defendants filed a transcript of the brief conversation they had with

 Plaintiff in lieu of taking Plaintiff’s deposition [Doc. 50-1 p. 4–7]. Plaintiff has now filed a

 response agreeing with Defendants’ motion to dismiss this action and stating his intention to

 voluntarily dismiss this action [Doc. 51].

        Accordingly, Defendants’ motion to dismiss this action [Doc. 50] will be GRANTED and

 the Clerk will be DIRECTED to terminate Plaintiff’s pending motion [Doc. 48]. Also, the Court

 will CERTIFY that any appeal from this dismissal would not be taken in good faith.




Case 3:19-cv-00416-CLC-DCP Document 52 Filed 12/07/20 Page 1 of 2 PageID #: 265
       An appropriate order will enter.

                                              /s/
                                              CURTIS L. COLLIER
                                              UNITED STATES DISTRICT JUDGE




                                          2
Case 3:19-cv-00416-CLC-DCP Document 52 Filed 12/07/20 Page 2 of 2 PageID #: 266
